Case 2:19-cv-00234-Z-BR Document 43 Filed 06/30/21 Page 1of1i1 PagelD 538

         
   
 
  

 
 

S,

DISTRICT CQ
NORTHERN pre eg | COURT

N DISTRICT Opry
IN THE UNITED STATES DISTRICT COURT FILED °F TEXAS
FOR THE NORTHERN DISTRICT OF TEXAS

   
 

AMARILLO DIVISION CLE
CLERK. Us, DISTRICT COURT

GLYNN PRIDE, § By
§
Plaintiff, §
§

V. § 2:19-CV-234-Z

§
PETER O’ROURKE, Acting Secretary of §
the Department of Veterans Administration §
§
Defendant. §

MEMORANDUM OPINION AND ORDER

Before the Court is Defendant’s Motion for Summary Judgment. ECF No. 35. Having
considered the Motions, Replies, and Responses, the Court GRANTS Defendant’s Motion for
Summary Judgment in its entirety.

BACKGROUND

This case arises out of an employment dispute between Glynn Pride (“Pride”) and his
former employer, the Department of Veterans Administration (“Defendant”). While he was
employed with Defendant from 2013 to 2017, Pride filed several workplace complaints with
Defendant related to his treatment based on his race, gender, national origin, and age. ECF No. 41
at 6.

After exhausting his administrative remedies as required for federal employees, Pride sued
Defendant under Title VII of the Civil Rights Act of 1964 (“Title VII”), the Age Discrimination
in Employment Act of 1967 (“ADEA”), and 42 U.S.C. § 1983 (“Section 1983”). ECF No. 19 at 1.
The parties agree that Pride’s current suit only relates to two of his EEO complaints: (1) his hostile-
work-environment claim filed June 1, 2016, and (2) his unlawful-termination claim filed August

15, 2017. ECF No. 41 at 6; ECF No. 42 at 1, 2.

 
Case 2:19-cv-00234-Z-BR Document 43 Filed 06/30/21 Page 2of11 PagelD 539

Defendant now moves for an initial summary judgment on the limited grounds that Pride
previously released his claims or is alternatively time-barred from bringing them. ECF No. 35.

A. Administrative Exhaustion

A federal employee who claims to have been subjected to employment discrimination must
pursue an administrative process before he can present any claim in court. This process requires
the employee to make timely contact with an agency counselor and then file an administrative
complaint with the “EEO” division of the agency. See Pacheco v. Mineta, 448 F.3d 783, 788 (Sth
Cir. 2006); 42 U.S.C. § 2000e-16(c); 29 C.F.R. § 1614.105(d).

If the agency does not resolve the complaint to the employee’s satisfaction, the employee
may then pursue further administrative appeal with the Equal Employment Opportunity
Commission — Office of Federal Operations (“OFO”), or file suit in federal court. Claims of age
discrimination are treated slightly different. In such a case, an employee may forego the
administrative process entirely and proceed directly in federal court after giving notice to the Equal
Employment Opportunity Commission (“EEOC”) or may choose the administrative route by filing
the claim with the agency’s office. Smith v. Potter, 400 F. App’x 806, 809-10 (Sth Cir. 2010).
Once an employee chooses the administrative route though (as Pride did here), the usual rules for
exhaustion apply.

B. Pride’s Hostile-Work-Environment Claim

Pride filed his hostile-work-environment complaint on June 1, 2016 with Defendant. The
EEO complaint alleged Defendant subjected Pride to a hostilework environment. Pride’s evidence
was five events: (1) Chief Housekeeping Officer O’Dell denied his request for “yellow belt”
training; (2) Housekeeping Aide Supervisor Joe Garcia yelled at him in a threatening manner; (3)

O’Dell proposed a seven-day suspension for Pride; (4) the night supervisor requested another

 
Case 2:19-cv-00234-Z-BR Document 43 Filed 06/30/21 Page 3of11 PagelD 540

employee report negative issues concerning Pride’s work closet; and (5) O’ Dell suspended Pride
for fourteen days. ECF No. 37-7 at 9-11; ECF No. 41 at 6. Defendant denied Pride’s EEO
complaint on July 11, 2017. ECF No, 37-8 at 1, 12. Pride appealed to the OFO on July 27, 2017.
ECF No. 37-9.

During the pendency of his appeal, on February 2, 2018, Pride and Defendant signed a
settlement agreement, (the “Settlement Agreement”) which settled for $3,500 “any and all
potential and/or existing claims [. . .] including any claim that has been filed or could be filed as
of the date of this settlement agreement [. . .].” ECF No. 37-3 at 2, 5. This settlement was mediated
by the Office of Resolution Management for the Department of Veterans Affairs (“ORM”).

ORM, however, did not forward the Settlement Agreement to the OFO attorney handling
Pride’s appeal. ECF No. 37-1 at 4. Consequently, the OFO continued to correspond with Pride
regarding his hostile-work-environment case, even though it had been settled. ECF No. 37-10.
Pride continued to pursue his appeal with OFO and never notified it of the Settlement Agreement.
On December 18, 2018, the OFO affirmed the Defendant’s dismissal of Pride’s hostile work
environment claim. ECF No. 37-10 at 7. On January 8, 2019, Pride requested reconsideration of
the OFO’s decision ECF No. 37-11 at 1. On July 26, 2019, the OFO upheld its decision dismissing
Pride’s claim and advised Pride of his right to file a civil action within ninety days of receiving the
OFO’s decision. ECF No. 37-14 at 3.

C. Pride’s Unlawful-Termination Claim

On August 15, 2017, Pride filed a separate EEO complaint with Defendant regarding his
allegedly unlawful termination. ECF No. 37-16. This claim was explicitly not released by the
Settlement Agreement. ECF No. 37-3 at 2. On April 30, 2018, Defendant dismissed Pride’s

unlawful termination claim. ECF No. 37-18 at 8. This decision also explained that Pride had a

 
Case 2:19-cv-00234-Z-BR Document 43 Filed 06/30/21 Page 4of11 PagelD 541

choice: he could appeal this decision within thirty days to the Merit Systems Protection Board
(“MSPB”), or he could bring a civil action in district court within thirty days. ECF No. 37-18 at 8.
The final decision also provided instructions on where and how to address a MSPB appeal—
specifically, 1100 Commerce Street, Dallas, TX 75242. Id.

On May 23, 2018, Pride mailed a MSPB appeal form to the Department of Veterans
Affairs, Office of Employment Discrimination in Washington, D.C. — an altogether different
agency and address than that iterated in the MSPB’s April 2018 decision. ECF No. 37-20 at 8.
Consequently, Pride never received a final decision from the MSPB regarding his attempted
appeal. ECF No. 41 at 8. Eighteen months later, Pride brought suit in the District Court for the
District of Columbia who then transferred the case to this Court.

LEGAL STANDARDS

Summary judgment is appropriate only if, viewing the evidence in the light most favorable
to the non-moving party, “the movant shows that there is no genuine dispute as to any material
fact and the movant is entitled to judgment as a matter of law.” FED. R. Civ. P. 56(a). “A material

399

fact is one that ‘might affect the outcome of the suit’” and a “factual dispute is genuine ‘if the

999

evidence is such that a reasonable jury could return a verdict for the nonmoving party.’” Thomas
v. Tregre, 913 F.3d 458, 462 (Sth Cir. 2019) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
248 (1986)).

ANALYSIS

A. Section 1983

As a preliminary matter, Pride brings claims under Title VII, the ADEA, and Section 1983.

ECF No. 19 at 1. Section 1983 does not apply to actions of the federal government. 42 U.S.C. §

1983; see, e.g., Rodriguez v. Ritchey, 556 F.2d 1185, 1189 n.13 (Sth Cir. 1977) (citing District of

 
Case 2:19-cv-00234-Z-BR Document 43 Filed 06/30/21 Page5of11 PagelD 542

Columbia v. Carter, 409 U.S. 418 (1973)). Indeed, Pride does not contest this point in his response
brief — he fails to discuss Section 1983 and states that the suit is only brought under Title VII and
ADEA. ECF No. 41 at 5, 9. Accordingly, Pride’s claims under Section 1983 are non-actionable.

B. Hostile Work Environment

Defendant moves for summary judgment on Pride’s hostile-work-environment claim
because (1) Pride voluntarily waived this claim in the Settlement Agreement; and (2) alternatively
it is time-barred. ECF No. 36 at 17, 23. Upon careful consideration, the Court finds that Pride
voluntarily waived his hostile-work-environment claim under the Settlement Agreement.
Additionally, the Court finds this claim is also untimely.

“Compromises of disputed claims are favored by the courts” and binding on the parties.
Williams v. First Nat. Bank, 216 U.S. 582, 595 (1910); 29 C.F.R. § 1614.504 (a) (“Any settlement
agreement knowingly and voluntarily agreed to by the parties, reached at any stage of the
complaint process, shall be binding on both parties.”). “[U]nder a great variety of circumstances,
a settlement agreement once entered into cannot be repudiated by either party and will be
summarily enforced.” Cia Anon Venezolana De Navegacion v. Harris, 374 F.2d 33, 35 (Sth Cir.
1967).

In this case, the Settlement Agreement is unambiguous and applies to Pride’s hostile-work
environment claim. ECF No. 37-3. Pride does not dispute that he knowingly and voluntarily
executed the Settlement Agreement, which explicitly waived “any claim that has been filed or
could be filed as of the date of the signing [. . .]” and excluded only Pride’s unlawful-termination
claim from its scope. ECF No. 37-3 at 2.

According to Pride, however, a “change of circumstances warrants repudiation” of the

Settlement Agreement. Pride cites two reasons: (1) the ORM failed to forward the Settlement

 
Case 2:19-cv-00234-Z-BR Document 43 Filed 06/30/21 Page 6of11 PagelD 543

Agreement to the OFO; and (2) the OFO continued corresponding with Pride regarding his hostile
work environment claim without mention or acknowledgement of the Settlement Agreement for a
year and a half. ECF No. 41 at 10-11. Weaver v. World Fin. Corp. of Tex., No. 3:09-CV-1124-G,
2010 WL 190456, at *1 (N.D. Tex. May 12, 2010). Considering these facts, Pride argues that
enforcing the Settlement Agreement is unjust because he believed his efforts in pursuing this claim
were not futile. ECF No. 41 at 11.

Pride’s argument is unpersuasive because he fails to show any material change in
circumstances. ' As an initial matter, neither party contests the validity of the Settlement Agreement
— Pride signed the agreement and the VA compensated him accordingly. ECF No. 37-3 at 1, 5;
ECF No. 37-19 at 3. Pride avers that the OFO’s continued correspondence with him regarding this
claim constitutes a change of circumstances because it continued to go through the administrative
process with him as though the Settlement Agreement did not bar the claim.? ECF No. 41 at 10-
11,

But Pride is responsible for this miscommunication. Pride provides no explanation for why

he did not provide the Settlement Agreement to the OFO himself. As a signer of the document,

 

' The “change of circumstances” language originated, in this context, out of a Seventh Circuit case which found a
plaintiff's oral agreement to settle was enforceable even when he refused to sign the later written agreement and
attempted to repudiate nine months later. Lyles v. Commercial Lovelace Motor Freight, Inc., 684 F.2d 501, 504 (7th
Cir. 1982). After finding no differences between the terms of the oral or written agreement, no logical reason for
changing his mind, and that the plaintiff entered into the agreement knowingly and voluntarily, the court found no
change of circumstances present and enforced the oral settlement agreement. /d. The Fifth Circuit quoted the language,
unelaborated. Bell v. Schexnayder, 36 F.3d 447, 449 (Sth Cir. 1994).

? This Court and other district courts track this “change of circumstances” language but have never identified such a
change. See Weaver, 2010 WL 190456 at *1; see also Crane v. Edu. Futures Group, No. 3:12-CV—04060-K, 2014
WL 2117174 at *2 (N.D. Tex. May 21, 2014); and see Murphy v. YRC Inc., No. A-10-—CA-970 LY, 2011 WL 3902760
at *3 (W.D. Tex. Sept. 6, 2011). And according to the Fifth Circuit, even “an oral agreement to settle a Title VII claim
is enforceable against a plaintiff who knowingly and voluntarily agreed to the terms of the settlement [. . .]” “[a]bsent
a factual basis rendering it invalid [. . .].” Fulgence v. J. Ray McDermott & Co., 662 F.2d 1207, 1209 (Sth Cir. 1981).
Accordingly, it seems that a “change of circumstances” was intended to denote factual circumstances which would
invalidate a prior settlement agreement, such as “fraud, coercion, or overreaching [. . .J” or make enforcement
extremely inequitable. /d. at 1210.

 
Case 2:19-cv-00234-Z-BR Document 43 Filed 06/30/21 Page 7of11 PagelD 544

Pride was certainly capable of informing the OFO of the settlement. Rather, it appears as if Pride
,attempted to collect both a payment from the ORM and the OFO.

Furthermore, Pride accepted $3,500 in consideration. He cannot now turn around and
attempt to repudiate a valid settlement. Williams v. Phillips Petroleum Co., 23 F.3d 930, 937 (Sth
Cir. 1994) (“Even if a release is tainted . . ., it is ratified if the releasor retains the consideration
after learning that the release is voidable. A person who signs a release, then sues his or her
employer for matters covered under the release, is obligated to return the consideration.”).

Because neither the failure to forward the Settlement Agreement nor the continued
correspondence between Pride and the OFO constituted a change of circumstances, Pride’s hostile
work environment claim is voluntarily waived per the Settlement Agreement. ECF No. 37-3.

* * *

Alternatively, Defendant also seeks summary judgment on the hostile work environment
claim because it is time-barred. ECF No. 36 at 19. The Court finds the claim is untimely.

Generally, a federal employee has ninety days from receipt of an agency’s final decision
to “file a civil action” on a discrimination claim. Taylor v. Books A Million, 296 F.3d 376, 379 (Sth
Cir. 2002) (citing 42 U.S.C § 2000(e)}—5(f)(1) (1994)). The parties agree that, at the latest, this
ninety-day period began on August 2, 2019 and thus ended on October 31, 2019. ECF No. 36 at
19; ECF No. 41 at 11. /d

But the parties disagree about when Pride pursued judicial action. On one hand, Pride
argues he timely pursued judicial action when he: (1) filled out the complaint letter, (2) had it
notarized, and (3) signed the final paragraph on October 11, 2019. ECF No. 41 at 11. On the other
hand, Defendant argues it is the date the Complaint was filed with the court or, at the earliest, the

date it was mailed. ECF No. 36 at 19; ECF No. 42 at 3-4.

 
Case 2:19-cv-00234-Z-BR Document 43 Filed 06/30/21 Page 8o0f11 PagelD 545

Pride’s complaint was filed on November 13, 2019, which is well after the October 31
deadline. See Shephard v. Magellan Midstream Partners, L.P., EP-07-CV-307-KC, 2009 WL
10701868 (W.D. Tex. Jan. 13, 2009) (“The Supreme Court has stated that a civil action is brought
when it is commenced as provided in Rule 3 of the Federal Rules of Civil Procedure, or when a
plaintiff ‘fil[es] a complaint with the court.””) (quoting Baldwin Cnty. Welcome Center v. Brown,
466 U.S. 147, 149 (1984)). Moreovet, competent summary-judgment evidence? shows that Pride
mailed his original Complaint on November 6, 2019, which is also outside of the ninety-day
deadline, which the Fifth Circuit strictly construes. Taylor, 296 F.3d at 378-79. Because Pride
filed and mailed the Complaint after the ninety-day deadline expired, his hostile-work-
environment claim is untimely.

Pride argues alternatively that this Court should apply equitable tolling to this claim
because Pride pursued his rights diligently. ECF No. 41 at 12. But “diligent efforts” alone, absent
misleading conduct by a defendant or the court, must evidence the claimant’s active pursuit of his
judicial remedies during the statutory period. Baldwin Cnty., 466 U.S. at 151; see also Irwin v.
Dep’t of Veterans Affairs, 498 U.S. 89, 96 (1990). Equitable tolling is inappropriate when a court
“receiv[es] late filings” because “the claimant failed to exercise due diligence in preserving his
legal rights.” Jrwin, 498 U.S. at 96 (citing Baldwin Cty. Welcome Ctr., 466 U.S. at 151). Pride
failed to file his Complaint before the deadline even though he had signed and notarized it almost
a month earlier. ECF No. | at 7, 11. He provides no reason for the delay. Considering this, Pride’s

argument is unavailing, and the Court will not equitably toll his hostile work environment claim.

 

3 There is no competent summary-judgment evidence that Pride mailed the cover letter or complaint on October 11,
2019. The letter itself is not competent evidence of the date of mailing. Nor does Pride’s signature on his complaint -
or the notary stamp constitute competent evidence of the date the complaint was mailed. he record establishes that
Pride mailed his complaint on November 6, 2019. The District of Columbia clerk included a copy of Pride’s envelope
when it docketed Pride’s complaint. ECF No. lat 11. The mailing label affixed by the United States Postal Service
shows that Pride mailed his complaint on Navember 6, 2019.

 
Case 2:19-cv-00234-Z-BR Document 43 Filed 06/30/21 Page9of11 PagelD 546

C. Unlawful Termination

Defendant also moves for summary judgment on Pride’s unlawful-termination claim on
the grounds that it is untimely. ECF No. 36 at 19-20. Both parties agree that this claim was
expressly excepted from the scope of the Settlement Agreement. ECF No. 36 at 23; ECF No. 41
at 13; ECF No. 37-3 at 2. They also agree that Pride had thirty days from the time the Defendant
denied his complaint, April 30, 2018, to either appeal his termination complaint to the MSPB or
file suit in federal court. ECF No. 41 at 13; ECF No. 36 at 20.

The crux of the dispute is whether Pride did so within the thirty-day period. Pride asserts
he appealed to the MSPB on May 23, 2018, within the thirty days provided. ECF No. 14 at 13.
Conversely, Defendant argues that this purported appeal was ineffectual because Pride never
actually mailed it to the MSPB in Dallas and, in fact, mailed it to a different agency in Washington,
D.C. ECF No. 42 at 8.4 According to the Defendant, the relevant date is when Pride filed the
present lawsuit in November 2019, well beyond the thirty-day window. ECF No. 36 at 20.

The Court finds that Pride’s appeal is untimely. Pride’s invocation of the 5 U.S.C. § 7702
is unavailing:

In any case in which an emplpyee is required to file any action, appeal, or petition

under this section and the employee timely files the action, appeal, or petition with

an agency other than the agency with which the action, appeal, or petition is to be

filed, the employee shall be treated as having timely filed the action, appeal, or

petition as of the date it is filed with the proper agency.

5 U.S.C. § 7702(f).

 

4 The Court notes that Plaintiff's argument borders on deception. In his response, Plaintiff stated “He mailed his appeal
to the MSPB on May 23, 2018. Doc. 37-20 at p. 1. The MSPB never responded to Pride’s appeal.” But Plaintiff did
not mail his appeal to the MSPB. He, in fact, directed his letter to the Acting Secretary of the VA. There is a qualitative
difference between “Plaintiff mailed his appeal to the MSPB” and “Plaintiff attempted or believed he was mailing his
appeal to the MSPB.” The first is a statement of fact; the second is a statement regarding mental state. Plaintiff's
counsel erred when he conflated the two.

 
Case 2:19-cv-00234-Z-BR Document 43 Filed 06/30/21 Page 10o0f11 PagelD 547

Pride mailed his appeal on May 23, 2018, within the thirty days, to the United States
Department of Veterans Affairs, Office of Employment Discrimination. ECF No. 37-20 at 8.
Although Pride mailed his appeal to an inappropriate agency, he argues that his appeal “shall be
treated as having timely filed... as of the date it is filed with the proper agency” Id. (emphasis
added).

This “savings clause” protects federal employees “confused by the federal government’s
complex procedures.” See Schlottman v. Perez, 739 F.3d 21, 25 (D.C. Cir. 2014). Accordingly, if
Pride were to now file his termination claim before the MSPB, this savings clause would allow
him to timely pursue his claim because he originally timely pursued his appeal in the wrong forum.
See id. at 26 (“[T]he savings clause excuses errors only in the place, not time, of filing.”).

But the savings clause does not affect an action brought in federal court. By its express
language, the savings clause only applies to actions, appeals, or petitions filed with an “agency.”
Accordingly, Pride only had thirty days to file suit in federal court. 29 C.F.R. § 1614.310(a).
Instead, Pride waited over eighteen months before bringing suit.’

Alternatively, Pride asks the Court to apply equitable tolling to his unlawful termination
claim because a “special relationship” existed between Defendant and the MSPB, so Defendant
should have been aware of Pride’s appeal. ECF No. 41 at 14.

The Court finds there is no special relationship between Defendant and the MSPB.
Generally, when a court tolls a limitations period after a plaintiff sued the wrong defendant, the
wrong defendant and the proper defendant are interrelated entities. See, e.g., Krupski v. Costa
Crociere S.p.A., 560 U.S 538, 556 (2010). The Department of Veterans Administration is an

executive department responsible for administering the laws which provide benefits and services

 

5 Because there never was an actionable appeal before the MSPB, Plaintiff's appeal to § 7702(e)(1) is also ineffective.
ECF No. 41 at 13.

 
Case 2:19-cv-00234-Z-BR Document 43 Filed 06/30/21 Page 11of11 PagelD 548

to veterans. 38 U.S.C. § 301(a)-(b). But “the MSPB is ‘an independent adjudicator of federal
employment dispute[s]’ that hears appeals from ‘particularly serious’ actions, such as terminations
of employment.” Punch v. Bridenstine, 945 F.3d 322, 324 (5th Cir. 2019) (quoting Klockner v.
Solis, 568 U.S. 41, 44 (2012)) (emphasis added). There is not a special relationship between the
MSPB and Defendant and every other federal agency who the MSPB reviews. Such a finding
would impermissibly expand the special relationship concept.®

Lastly, equitable tolling is used “only sparingly” when “the claimant has actively pursued
his judicial remedies [. . .] during the statutory period [. . .].” Irwin, 498 U.S. at 96. Pride waited
over eighteen months to bring this suit and fails to justify such a lengthy delay. Other than his
ineffectual appeal to the wrong entity, Pride did not pursue this claim at all. At no point did he
ever inquire as to why his appeal was not moving forward. ECF No. 42 at 10. Courts are “much
less forgiving in receiving late filings where the claimant failed to exercise due diligence in
preserving his legal rights.” Irwin, 498 U.S. at 96. There is simply no basis to justify such
extraordinary relief in this case. The Court declines to toll Pride’s unlawful termination claim.

CONCLUSION

For the reasons stated above, the Court GRANTS the Defendant’s Motion for Summary
Judgment (ECF No. 35) in its entirety.

SO ORDERED.

june W 2021. Mh aan

MATVHEW J. KACSMARYK
UNJ/TED STATES DISTRICT JUDGE

 

 

6 Plaintiff states “the VA was aware of Pride’s appeal and would not be disadvantaged in responding to such an
appeal.” ECF No, 41 at 10. But this case is not an administrative appeal from the VA’s original decision. It is an
original lawsuit brought in federal court.

 
